DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and respond filed on 08/22/2022 are acknowledged and entered.

Claims 1-30 were pending.  In the amendment as filed, applicants have amended claims 5-7, 21, 25, and 26.  No claims have been cancelled and/or added.  Therefore, claims 1-30 are currently pending and are under consideration in this Office Action.  Further, an amendment to the present specification was filed on 08/22/2022 in order to correct “typographical errors”. 

Additionally, it is relevant to note that the amendment to the present specification as filed on 08/22/2022 include “clean, unmarked copy of amended paragraph”, however, this is not required (see MPEP § 714 and 37 C.F.R. 1.121(b)).  There is a typographical error in the author name of the “clean, unmarked copy of amended paragraph” (see para. 14 on pg. 10).

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 08/19/2022 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Terminal Disclaimer
The terminal disclaimer filed on 08/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,987,355 B2; 11,166,955 B2; and 11,369,610 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 21, 24-27, and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Sekhavat (US Patent Application Publication 2016/0346183 A1; in IDS filed 05/27/2022) has been withdrawn in light of applicant’s amendments of claim 21.  However, this rejection may be reinstated if the added limitation is removed in order to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (see paragraph 18 below).

The rejection of claims 21-27, 29, and 30 under 35 U.S.C. 102(a)(1) 103 as being unpatentable over Sekhavat (US Patent Application Publication 2016/0346183 A1; in IDS filed 05/27/2022) has been withdrawn in view of applicant’s amendments of claim 21.  However, this rejection may be reinstated if the added limitation is removed in order to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (see paragraph 18 below).

The rejection under the judicially created doctrine of obviousness-type double patenting of claims 1-30 over claims 1-6, 7, 9-13, and 15 of U.S. Patent No. 11,166,955 B2 has been withdrawn in light of the terminal disclaimer filed on 08/22/2022.

The rejection under the judicially created doctrine of obviousness-type double patenting of claims 1-3 over claims 1-4 of U.S. Patent No. 10,987,355 B2 has been withdrawn in view of the terminal disclaimer filed on 08/22/2022.

The rejection under the judicially created doctrine of obviousness-type double patenting of claims 1-3 over claims 1-4 of U.S. Patent No. 11,369,610 B2 has been withdrawn in light of the terminal disclaimer filed on 08/22/2022.

Maintained Rejection(s)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 16 of copending Application No. 17/501,130 (reference application; based on claims amendment filed on 04/07/2022 and hereinafter refers to as Wurst).  Although the claims at issue are not identical, they are not patentably distinct from each other because the composition used by the method of the instant claims 1-3 and the composition of claims 10-12 and 16 of Wurst have similar structural features.

17/826,922
17/501,130
1. A method of treating hair loss in a patient suffering therefrom comprising applying a formulation to an area of hair loss wherein the active agents of the formulation consist of latanoprost and minoxidil.
10. A pharmaceutical composition wherein the active agents consist of 0.05% - 0.5% w/v latanoprost and 2 - 7 % w/v minoxidil.

11. The pharmaceutical composition of claim 10 wherein the pharmaceutical composition is applied to the scalp for use in treatment of hair loss.
2. The method of claim 1 wherein the active agents consist of 0.01 - 0.2% w/v latanoprost and 2 - 7% w/v minoxidil.
12. The pharmaceutical composition of claim 11 wherein the pharmaceutical composition consists of 0.07 - 0.1% w/v latanoprost and 4 - 6% w/v minoxidil.
3. The method of claim 2 wherein the active agents consist of 0.04- 0.1% w/v latanoprost and 2 - 5% w/v minoxidil.
16. The pharmaceutical composition of claim 10 wherein the active agents consist of 0.06% - 0.4% w/v latanoprost and 3 - 6% w/v minoxidil.


While Wurst does not explicitly claim the treatment methodology as recited by instant claim 1, Wurst does claim that the composition can be used to treat hair loss and exemplify using the claimed composition to treat hair loss (see e.g. Examples I-XX on pgs. 79-86).  As recognized by the court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharm. court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted ….”.
Therefore, the examined claims would be obvious over the claims of copending Application No. 17/501,130.  Furthermore, this rejection is also applicable to instant claims 11-13 and 21-23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 19, and 20 of copending Application No. 17/632,973 (reference application; based on claims amendment filed on 02/04/2022 and hereinafter refers to as Wurst).  Although the claims at issue are not identical, they are not patentably distinct from each other because the composition used by the method of the instant claims 1-3 and the composition of claims 10, 19, and 20 of Wurst have similar structural features.

17/826,922
17/632,973
1. A method of treating hair loss in a patient suffering therefrom comprising applying a formulation to an area of hair loss wherein the active agents of the formulation consist of latanoprost and minoxidil.
10. A pharmaceutical composition for use in hair loss comprising about 0.05 - 0.3% w/v latanoprost and 2 - 7% minoxidil.
2. The method of claim 1 wherein the active agents consist of 0.01 - 0.2% w/v latanoprost and 2 - 7% w/v minoxidil.
19. A composition according to claim 10 consisting of 0.08% w/v latanoprost, 4% w/v minoxidil, 2% w/v oleyl alcohol, 50% w/v propylene glycol, 30% w/v ethanol, water and 3% w/v diethylene glycol monoethyl ether.
3. The method of claim 2 wherein the active agents consist of 0.04- 0.1% w/v latanoprost and 2 - 5% w/v minoxidil.
20. A composition according to claim 10 consisting of 0.1% w/v latanoprost, 5% w/v minoxidil, 3% w/v oleic acid, 50% w/v propylene glycol, 30% w/v ethanol, water and 2% 15 w/v diethylene glycol monoethyl ether.


While Wurst does not explicitly claim the treatment methodology as recited by instant claim 1, Wurst does claim that the composition can be used to treat hair loss and exemplify using the claimed composition to treat hair loss (see e.g. Examples I-XX on pgs. 79-86).  As recognized by the court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharm. court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted ….”.
Therefore, the examined claims would be obvious over the claims of copending Application No. 17/632,973.  Furthermore, this rejection is also applicable to instant claims 11-13 and 21-23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments directed to the above nonstatutory obviousness-type double patenting rejections for claims 1-3 were considered but they are not persuasive for the following reasons.
[1] Applicants’ requests that these rejections be held in abeyance until allowable subject matter have been indicated.
This is not found persuasive for the following reasons: 
[1] As recognized in MPEP § 804(I)1, a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.  Thus, applicant request for these rejections to be held in abeyance is deny.  Therefore, these rejections are maintained.
New Rejection(s) – Necessitated by Amendment
Specification
The amendment filed 08/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: as stated on para. 20 on pg. 16, the amendment did not ‘correct typographical errors in Ebling citation’ but rather added a new citation.  Thus, this amendment introduce new matter into the disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The newly added the limitation ‘dutasteride, izonsteride, epristeride, lapisteride, turosteride and alfatriol or the androgen receptor antagonists flutamide and topilutamide’ of claim 21, have no clear support in the originally filed specification and/or claims.  The original specification disclose the followings: ‘Finasteride (C23H36N2O2), also known as (1S,3aS,3bS,5aR,9aR,9bS,11aS)-N-tert-butyl-9a,11a-dimethyl-7-oxo-1,2,3,3a,3b,4,5,5a,6,9b,10,11-dodecahydroindeno[5,4-f]quinoline-1-carboxamide, is a 5α-reductase inhibitor originally used to treat enlarged prostates in males’ (see pg. 42, lines 16-19).  This disclosure does not support this newly added limitation.  None of the original claims recite this newly added limitation.  Thus, this newly added limitation has no specification and original claim support, and it is considered new matter.  As recognized by MPEP § 2173.05(i):
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).

Consequently, claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

Allowable Subject Matter
Claims 11-20 are allowable.

Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
September 7, 2022